Exhibit 10-dddd

 


EMPLOYMENT AGREEMENT

 

 

                This EMPLOYMENT AGREEMENT is made and entered into as of the 1st
day of May, 2003 (the “Effective Date”), by and between Cinergy and Lynn J. Good
(the “Executive”).  This Agreement replaces and supersedes any and all prior
employment agreements between Cinergy and the Executive.  The capitalized words
and terms used throughout this Agreement are defined in Section 11.

 

 

Recitals

 

A.            The Executive is currently serving as Vice President, Financial
Project Strategy & Oversight.  Cinergy desires to secure the continued
employment of the Executive in accordance with this Agreement.

 

B.            The Executive is willing to continue to remain in the employ of
Cinergy on the terms and conditions set forth in this Agreement.

 

C.            The parties intend that this Agreement will replace and supersede
any and all prior employment agreements between Cinergy (or any component
company or business unit of Cinergy) and the Executive.

 

Agreement

 

                In consideration of the mutual promises, covenants and
agreements set forth below, the parties agree as follows:

 

1.                                      Employment and Term.

 

a.                                       Cinergy agrees to employ the Executive,
and the Executive agrees to remain in the employ of Cinergy, in accordance with
the terms and provisions of this Agreement, for the Employment Period set forth
in Section 1b.  The parties agree that the Company will be responsible for
carrying out all of the promises, covenants, and agreements of Cinergy set forth
in this Agreement.

 

b.                                      The Employment Period of this Agreement
will commence as of the Effective Date and continue until December 31, 2004;
provided that, commencing on December 31, 2003, and on each subsequent
December 31, the Employment Period will be extended for one (1) additional year
unless either party gives the other party written notice not to extend this
Agreement at least ninety (90) days before the extension would otherwise become
effective.

 

 

1

--------------------------------------------------------------------------------


 

2.             Duties and Powers of Executive.

 

a.                                       Position.  The Executive will serve
Cinergy as Vice President, Financial Project Strategy & Oversight, or such other
position (including Vice President, Controller) as Cinergy may determine from
time to time, and she will have such responsibilities, duties, and authority as
are customary for someone of that position and such additional duties,
consistent with her position, as may be assigned to her from time to time during
the Employment Period by the Board of Directors, the Chief Executive Officer, or
the senior executive officer to whom she directly reports.  Executive shall
devote substantially all of Executive’s business time, efforts and attention to
the performance of Executive’s duties under this Agreement; provided, however,
that this requirement shall not preclude Executive from reasonable participation
in civic, charitable or professional activities or the management of Executive’s
passive investments, so long as such activities do not materially interfere with
the performance of Executive’s duties under this Agreement.

 

b.                                      Place of Performance.  In connection
with the Executive’s employment, the Executive will be based at the principal
executive offices of Cinergy, 221 East Fourth Street, Cincinnati, Ohio.  Except
for required business travel to an extent substantially consistent with the
present business travel obligations of Cinergy executives who have positions of
authority comparable to that of the Executive, the Executive will not be
required to relocate to a new principal place of business that is more than
thirty (30) miles from such location.

 

3.                                      Compensation.  The Executive will
receive the following compensation for her services under this Agreement.

 

a.                                       Salary.  The Executive’s Annual Base
Salary, payable in pro-rata installments not less often than semi-monthly, will
be at the annual rate of not less than $270,000.  Any increase in the Annual
Base Salary will not serve to limit or reduce any other obligation of Cinergy
under this Agreement.  The Annual Base Salary will not be reduced except for
across-the-board salary reductions similarly affecting all Cinergy management
personnel.  If Annual Base Salary is increased or reduced during the Employment
Period, then such adjusted salary will thereafter be the Annual Base Salary for
all purposes under this Agreement.

 

b.                                      Retirement, Incentive, Welfare Benefit
Plans and Other Benefits.

 

(i)

 

During the Employment Period, the Executive will be eligible, and Cinergy will
take all necessary action to cause the Executive to become eligible, to
participate in short-term and long-term incentive, stock option, restricted
stock, performance unit, savings, retirement and welfare plans, practices,
policies and programs applicable generally to other senior executives of Cinergy
at her level in the organization, except with respect

 

 

2

--------------------------------------------------------------------------------


 

 

 

to any plan, practice, policy or program to which the Executive has waived her
rights in writing.  The Executive will be a participant in the Senior Executive
Supplement portion of the Cinergy Corp. Supplemental Executive Retirement Plan. 
The Executive acknowledges and agrees that, except in the event of a Change in
Control, she will not be entitled to receive her benefits (if any) in the form
of a lump sum payment under the Cinergy Corp. Supplemental Executive Retirement
Plan and/or the Cinergy Corp. Excess Pension Plan.

 

 

(ii)

 

Upon her retirement on or after having attained age 50, the Executive will be
eligible for comprehensive medical and dental benefits which are not materially
different from the benefits provided to retirees under the Cinergy Corp. Welfare
Benefits Program or any similar program or successor to that program.  For
purposes of determining the amount of the monthly premiums due from the
Executive, the Executive will receive from Cinergy the maximum subsidy available
as of the date of her retirement to an active Cinergy employee with the same
medical benefits classification/eligibility as the Executive’s medical benefits
classification/eligibility on the date of her retirement.

 

(iii)

 

The Executive will be a participant in the Annual Incentive Plan and will be
paid pursuant to the terms and conditions of that plan, subject to the
following:  (1) The maximum annual bonus shall be not less than seventy percent
(70%) of the Executive’s Annual Base Salary (the “Maximum Annual Bonus”); and
(2) The target annual bonus shall be not less than forty percent (40%) of the
Executive’s Annual Base Salary (the “Target Annual Bonus”).

 

(iv)

 

The Executive will be a participant in the Long-Term Incentive Plan (the
“LTIP”), and the Executive’s annualized target award opportunity under the LTIP
will be equal to no less than seventy-five percent (75%) of her Annual Base
Salary (the “Target LTIP Bonus”).

 

(v)

 

For purposes of Sections 3b(iii) and 3b(iv), the Executive’s Annual Base Salary
for any calendar year shall be increased by the amount of any Nonelective
Employer Contributions made on behalf of the Executive during such calendar year
under the 401(k) Excess Plan.

 

(vi)

 

Cinergy will recommend to the compensation committee of the Board (the
“Committee”) that, no later than the first Committee meeting following the
Effective Date, the Executive be granted the number of restricted shares of
Cinergy Corp. Common Stock, par value of $0.01 per share (“Common Stock”) that
has an aggregate value of $150,000 as of the date of grant, which number of
shares shall be determined as if such shares were fully vested and not subject
to any restrictions (the “Restricted Shares”). Except

 

 

3

--------------------------------------------------------------------------------


 

 

 

as otherwise provided in the applicable Stock Related Documents and this
Agreement, the Restricted Shares will be substantially nonvested (within the
meaning of Section 83 of the Code) until the third anniversary of the date of
grant, subject to the Executive’s continued employment with Cinergy until that
time. Notwithstanding the foregoing and Section 5d, upon the occurrence of a
Change in Control, any Restricted Shares then held by the Executive shall, to
the extent not otherwise provided in the applicable Stock Related Documents,
become immediately vested. The Restricted Shares will be subject to the terms,
definitions and provisions of the applicable Stock Related Documents.

 

c.                                       Fringe Benefits and Perquisites. 
During the Employment Period, the Executive will be entitled to the following
additional fringe benefits in accordance with the terms and conditions of
Cinergy’s policies and practices for such fringe benefits:

 

(i)

 

Cinergy will furnish to the Executive an automobile cash allowance at least
comparable to that received by other Cinergy executives at her level in the
organization.

 

 

 

(ii)

 

Cinergy will pay the initiation fee and the annual dues, assessments, and other
membership charges of the Executive for membership in a country club selected by
the Executive.

 

 

 

(iii)

 

Cinergy will provide paid vacation for four (4) weeks per year (or such longer
period for which Executive is otherwise eligible under Cinergy’s policy).

 

 

 

(iv)

 

Cinergy will furnish to the Executive annual financial planning and tax
preparation services, provided, however, that the cost to Cinergy of such
services shall not exceed $15,000 during any thirty-six (36) consecutive month
period. Notwithstanding the preceding sentence, any payment to the Executive
pursuant to this Section 3c(iv) will be grossed-up to cover all applicable
federal, state and local income and employment taxes, calculated after assuming
that the Executive pays such taxes for the year in which the payment occurs at
the highest marginal tax rate applicable.

(V)

 

CINERGY WILL PROVIDE OTHER FRINGE BENEFITS IN ACCORDANCE WITH CINERGY PLANS,
PRACTICES, PROGRAMS, AND POLICIES IN EFFECT FROM TIME TO TIME, COMMENSURATE WITH
HER POSITION AND AT LEAST COMPARABLE TO THOSE RECEIVED BY OTHER CINERGY
EXECUTIVES AT HER LEVEL IN THE ORGANIZATION.

 

d.                                      Expenses.  Cinergy agrees to reimburse
the Executive for all expenses, including those for travel and entertainment,
properly incurred by her in the performance of her duties under this Agreement
in accordance with the policies established from time to time by the Board of
Directors.

 

 

4

--------------------------------------------------------------------------------


 


E.                                       STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS.  NOTWITHSTANDING SECTION 5D, UPON THE OCCURRENCE OF A CHANGE IN CONTROL,
ANY STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THEN HELD BY THE EXECUTIVE
PURSUANT TO THE LTIP OR CINERGY CORP. STOCK OPTION PLAN SHALL, TO THE EXTENT NOT
OTHERWISE PROVIDED IN THE APPLICABLE STOCK RELATED DOCUMENTS, BECOME IMMEDIATELY
EXERCISABLE.  IF THE EXECUTIVE TERMINATES EMPLOYMENT FOR ANY REASON DURING THE
TWENTY-FOUR (24) MONTH PERIOD COMMENCING UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, NOTWITHSTANDING SECTION 5D, ANY STOCK OPTIONS OR STOCK APPRECIATION
RIGHTS THEN HELD BY THE EXECUTIVE PURSUANT TO THE LTIP OR CINERGY CORP. STOCK
OPTION PLAN SHALL, TO THE EXTENT NOT OTHERWISE PROVIDED IN THE APPLICABLE STOCK
RELATED DOCUMENTS, REMAIN EXERCISABLE IN ACCORDANCE WITH THEIR TERMS BUT IN NO
EVENT FOR A PERIOD LESS THAN THE LESSER OF (I) THREE MONTHS FOLLOWING SUCH
TERMINATION OF EMPLOYMENT OR (II) THE REMAINING TERM OF SUCH STOCK OPTION OR
STOCK APPRECIATION RIGHT (WHICH REMAINING TERM SHALL BE DETERMINED WITHOUT
REGARD TO SUCH TERMINATION OF EMPLOYMENT).

 

4.             Termination of Employment.

 

a.                                       Death.  The Executive’s employment will
terminate automatically upon the Executive’s death during the Employment Period.

 

b.                                      By Cinergy for Cause.  Cinergy may
terminate the Executive’s employment during the Employment Period for Cause. 
For purposes of this Employment Agreement, “Cause” means the following:

 

(i)

 

The willful and continued failure by the Executive to substantially perform the
Executive’s duties with Cinergy (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) that, if curable, has
not been cured within 30 days after the Board of Directors or the Chief
Executive Officer has delivered to the Executive a written demand for
substantial performance, which demand specifically identifies the manner in
which the Executive has not substantially performed her duties. This event will
constitute Cause even if the Executive issues a Notice of Termination for Good
Reason pursuant to Section 4d after the Board of Directors or Chief Executive
Officer delivers a written demand for substantial performance.

 

 

 

(ii)

 

The breach by the Executive of the confidentiality provisions set forth in
Section 9.

 

 

 

(iii)

 

The conviction of the Executive for the commission of a felony, including the
entry of a guilty or nolo contendere plea, or any willful or grossly negligent
action or inaction by the Executive that has a materially adverse effect on
Cinergy. For purposes of this definition of Cause, no act, or failure to act, on
the Executive’s part will be deemed “willful” unless it is

 

 

5

--------------------------------------------------------------------------------


 

 

 

done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of Cinergy.

 

c.                                       By Cinergy Without Cause.  Cinergy may,
upon at least 30 days advance written notice to the Executive, terminate the
Executive’s employment during the Employment Period for a reason other than
Cause, but the obligations placed upon Cinergy in Section 5 will apply.

 

d.                                      By the Executive for Good Reason.  The
Executive may terminate her employment during the Employment Period for Good
Reason.  For purposes of this Agreement, “Good Reason” means the following:

 

(i)

 

(1) A reduction in the Executive’s Annual Base Salary, except for
across-the-board salary reductions similarly affecting all Cinergy management
personnel, or (2) a reduction in any other benefit or payment described in
Section 3 of this Agreement, except for changes to the employee benefits
programs generally affecting Cinergy management personnel, provided that those
changes, in the aggregate, will not result in a material adverse change with
respect to the benefits to which the Executive was entitled as of the Effective
Date.

 

 

 

(ii)

 

(1) The material reduction without her consent of the Executive’s title,
authority, duties, or responsibilities from those in effect immediately prior to
the reduction, or (2) a material adverse change in the Executive’s reporting
responsibilities.

 

 

 

(iii)

 

Any breach by Cinergy of any other material provision of this Agreement
(including but not limited to the place of performance as specified in Section
2b).

 

 

 

(iv)

 

The Executive’s disability due to physical or mental illness or injury that
precludes the Executive from performing any job for which she is qualified and
able to perform based upon her education, training or experience.

 

 

 

(v)

 

A failure by the Company to require any successor entity to the Company
specifically to assume in writing all of the Company’s obligations to the
Executive under this Agreement.

 

For purposes of determining whether Good Reason exists with respect to a
Qualifying Termination occurring on or within 24 months following a Change in
Control, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

 

6

--------------------------------------------------------------------------------


                                               
e.                                       By the Executive Without Good Reason. 
The Executive may terminate her employment without Good Reason upon prior
written notice to the Company.

 

f.                                         Notice of Termination.  Any
termination of the Executive’s employment by Cinergy or by the Executive during
the Employment Period (other than a termination due to the Executive’s death)
will be communicated by a written Notice of Termination to the other party to
this Agreement in accordance with Section 12b.  For purposes of this Agreement,
a “Notice of Termination” means a written notice that specifies the particular
provision of this Agreement relied upon and that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for terminating the
Executive’s employment under the specified provision.  The failure by the
Executive or Cinergy to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause will not
waive any right of the Executive or Cinergy under this Agreement or preclude the
Executive or Cinergy from asserting that fact or circumstance in enforcing
rights under this Agreement.

 


G.                                      SALE OF COMPANY STOCK.  THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT SHE SHALL NOT SELL OR OTHERWISE DISPOSE OF ANY
SHARES OF COMPANY STOCK ACQUIRED PURSUANT TO THE EXERCISE OF A STOCK OPTION,
OTHER THAN SHARES SOLD IN ORDER TO PAY AN OPTION EXERCISE PRICE OR THE RELATED
TAX WITHHOLDING OBLIGATION, UNTIL 90 DAYS AFTER THE DATE OF TERMINATION. 
NOTWITHSTANDING THE FOREGOING, CINERGY, IN ITS SOLE DISCRETION, MAY WAIVE THE
RESTRICTIONS CONTAINED IN THE PREVIOUS SENTENCE.

 

5.             Obligations of Cinergy Upon Termination.

 

a.                                       Certain Terminations.

(i)                                     If a Qualifying Termination occurs
during the Employment Period, Cinergy will pay to the Executive a lump sum
amount, in cash, equal to the sum of the following Accrued Obligations:

(1)                                  the pro-rated portion of the Executive’s
Annual Base Salary payable through the Date of Termination, to the extent not
previously paid.

(2)                                  any amount payable to the Executive under
the Annual Incentive Plan in respect of the most recently completed fiscal year,
to the extent not theretofore paid.

(3)                                  an amount equal to the AIP Benefit for the
fiscal year that includes the Date of Termination multiplied by a fraction, the
numerator of which is the number of days from the beginning of that fiscal year
to and including the Date of Termination and the denominator of which is three
hundred and sixty-five (365).  The AIP Benefit component of the calculation will
be equal to the annual bonus that

 

7

--------------------------------------------------------------------------------


 

would have been earned by the Executive pursuant to any annual bonus or
incentive plan maintained by Cinergy in respect of the fiscal year in which
occurs the Date of Termination, determined by projecting Cinergy’s performance
and other applicable goals and objectives for the entire fiscal year based on
Cinergy’s performance during the period of such fiscal year occurring prior to
the Date of Termination, and based on such other assumptions and rates as
Cinergy deems reasonable.

 

 

 

(4)

 

the Accrued Obligations described in this Section 5a(i) will be paid within
thirty (30) days after the Date of Termination.  These Accrued Obligations are
payable to the Executive regardless of whether a Change in Control has occurred.

 

(ii)

 

In the event of a Qualifying Termination either prior to the occurrence of a
Change in Control, or more than twenty-four (24) months following the occurrence
of a Change in Control, Cinergy will pay the Accrued Obligations, and Cinergy
will have the following additional obligations described in this Section 5a(ii);
provided, however, that each of the benefits described below in this Section
5a(ii) shall only be provided to the Executive if, upon presentation to the
Executive following a Qualifying Termination, the Executive timely executes and
does not timely revoke the Waiver and Release.

 

 

 

(1)

 

Cinergy will pay to the Executive a lump sum amount, in cash, equal to two (2)
times the sum of the Annual Base Salary and the Annual Bonus.  For this purpose,
the Annual Base Salary will be at the rate in effect at the time Notice of
Termination is given (without giving effect to any reduction in Annual Base
Salary, if any, prior to the termination, other than across-the-board
reductions), and shall include the amount of any Nonelective Employer
Contributions made on behalf of the Executive under the 401(k) Excess Plan
during the fiscal year in which the Executive’s Qualifying Termination occurs,
and the Annual Bonus will be the higher of (A) the annual bonus earned by the
Executive pursuant to any annual bonus or incentive plan maintained by Cinergy
in respect of the year ending immediately prior to the fiscal year in which
occurs the Date of Termination, and (B) the annual bonus that would have been
earned by the Executive pursuant to any annual bonus or incentive plan
maintained by Cinergy in respect of the fiscal year in which occurs the Date of
Termination, calculated by projecting Cinergy’s performance and other applicable
goals and objectives for the entire fiscal year based on Cinergy’s performance
during the period of such fiscal year occurring prior to the Date of
Termination, and based on such other assumptions and rates as Cinergy deems
reasonable; provided, however that for purposes of

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

this Section 5a(ii)(1)(B), the Annual Bonus shall not be less than the Target
Annual Bonus, nor greater than the Maximum Annual Bonus for the year in which
the Date of Termination occurs.  This lump sum will be paid within thirty (30)
days after the expiration of the revocation period contained in the Waiver and
Release.

 

 

 

(2)

 

Subject to Clauses (A), (B) and (C) below, Cinergy will provide, until the end
of the Employment Period, medical and dental benefits to the Executive and/or
the Executive’s dependents at least equal to those that would have been provided
if the Executive’s employment had not been terminated (excluding benefits to
which the Executive has waived her rights in writing).  The benefits described
in the preceding sentence will be in accordance with the medical and welfare
benefit plans, practices, programs, or policies of Cinergy (the “M&W Plans”) as
then currently in effect and applicable generally to other Cinergy senior
executives and their families.  In the event that any medical or dental
benefits, or payments pursuant to Section 5a(ii)(2)(B), are subject to federal,
state or local income taxes, Cinergy shall provide the Executive with an
additional payment in the amount necessary such that after payment by the
Executive of all such taxes, including the taxes imposed on the additional
payment, the Executive retains an amount equal to the medical or dental benefits
or payments pursuant to Section 5a(ii)(2)(B).

 

 

 

 

 

(A)

 

If, as of the Executive’s Date of Termination, the Executive meets the
eligibility requirements for Cinergy’s retiree medical and welfare benefit
plans, the provision of those retiree medical and welfare benefit plans to the
Executive will satisfy Cinergy’s obligation under this Section 5a(ii)(2).

 

 

 

 

 

(B)

 

If, as of the Executive’s Date of Termination, the provision to the Executive of
the M&W Plan benefits described in this Section 5a(ii)(2) would either (1) 
violate the terms of the M&W Plans (or any related insurance policies) or (2) 
violate any of the Code’s nondiscrimination requirements applicable to the M&W
Plans, then Cinergy, in its sole discretion, may elect to pay the Executive, in
lieu of the M&W Plan benefits described under this Section 5a(ii)(2), a lump sum
cash payment equal to the total monthly premiums (or in the case of a self
funded plan, the cost of COBRA continuation coverage) that would have been paid
by Cinergy for the Executive under the M&W Plans from the Date of Termination
through the end of the Employment Period.  Nothing in this Clause will affect
the

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

Executive’s right to elect COBRA continuation coverage under a M&W Plan in
accordance with applicable law, and Cinergy will make the payment described in
this Clause whether or not the Executive elects COBRA continuation coverage, and
whether or not the Executive receives health coverage from another employer.

 

 

 

 

 

(C)

 

If the Executive becomes employed by another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, any
benefits provided to the Executive under the M&W Plans will be secondary to
those provided under the other employer-provided plan during the Executive’s
applicable period of eligibility.

 

 

 

(3)

 

Cinergy will pay the Executive a lump sum amount, in cash, equal to $15,000 in
order to cover tax counseling services through an agency selected by the
Executive, which amount will be grossed-up to cover all applicable federal,
state and local income and employment taxes, calculated after assuming that the
Executive pays such taxes for the year in which her Date of Termination occurs
at the highest marginal tax rate applicable.  Such payment will be transferred
to the Executive within thirty (30) days of the expiration of the revocation
period contained in the Waiver and Release.

 

(iii)

 

In the event of a Qualifying Termination during the twenty-four (24) month
period beginning upon the occurrence of a Change in Control, Cinergy will pay
the Accrued Obligations listed in Sections 5a(i)(1) and (2), Cinergy will pay
the Accrued Obligations listed in Section 5a(i)(3) (but only if such Qualifying
Termination occurs after the calendar year in which occurs such Change in
Control) and Cinergy will have the following additional obligations described in
this Section 5a(iii); provided, however, that each of the benefits described
below in this Section 5a(iii) shall only be provided to the Executive if, upon
presentation to the Executive following a Qualifying Termination, the Executive
timely executes and does not timely revoke the Waiver and Release.

 

 

 

(1)

 

Cinergy will pay to the Executive a lump sum severance payment, in cash, equal
to three (3) times the higher of (x) the sum of the Executive’s current Annual
Base Salary and Target Annual Bonus and (y) the sum of the Executive’s Annual
Base Salary in effect immediately prior to the Change in Control and the Change
in Control Bonus.  For purposes of the preceding sentence, the Executive’s
Annual Base Salary on any given date shall include the amount of any Nonelective
Employer Contributions made on

 

                                               

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

behalf of the Executive under the 401(k) Excess Plan during the fiscal year in
which such date occurs.  For purposes of this Agreement, the Change in Control
Bonus shall mean the higher of (A) the annual bonus earned by the Executive
pursuant to any annual bonus or incentive plan maintained by Cinergy in respect
of the year ending immediately prior to the fiscal year in which occurs the Date
of Termination or, if higher, immediately prior to the fiscal year in which
occurs the Change in Control, and (B) the annual bonus that would have been
earned by the Executive pursuant to any annual bonus or incentive plan
maintained by Cinergy in respect of the year in which occurs the Date of
Termination, calculated by projecting Cinergy’s performance and other applicable
goals and objective for the entire fiscal year based on Cinergy’s performance
during the period of such fiscal year occurring prior to the Date of
Termination, and based on such other assumptions and rates as Cinergy deems
reasonable, provided, however, that  for purposes of this Section 5a(iii)(1)(B),
such Change in Control Bonus shall not be less than the Target Annual Bonus, nor
greater than the Maximum Annual Bonus.  This lump sum will be paid within thirty
(30) days of the expiration of the revocation period contained in the Waiver and
Release.  Nothing in this Section 5a(iii)(1) shall preclude the Executive from
receiving the amount, if any, to which she is entitled in accordance with the
terms of the Annual Incentive Plan for the fiscal year that includes the Date of
Termination.

 

 

 

(2)

 

Cinergy will pay to the Executive the lump sum present value of any benefits
under the Executive Supplemental Life Program under the terms of the applicable
plan or program as of the Date of Termination, calculated as if the Executive
was fully vested as of the Date of Termination. The lump sum present value,
assuming commencement at age 50 or the Executive’s age as of the Date of
Termination if later, will be determined using the interest rate applicable to
lump sum payments in the Cinergy Corp. Non-Union Employees’ Pension Plan or any
successor to that plan for the plan year that includes the Date of Termination.
To the extent no such interest rate is provided therein, the annual interest
rate applicable under Section 417(e)(3) of the Code, or any successor provision
thereto, for the second full calendar month preceding the first day of the
calendar year that includes the Date of Termination will be used. This lump sum
will be paid within thirty (30) days of the expiration of the revocation period
contained in the Waiver and Release.

 

 

 

(3)

 

The Executive shall be fully vested in her accrued benefits as of the Date of
Termination under the Executive Retirement Plans, and her

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

aggregate accrued benefits thereunder will be calculated, and she will be
treated for all purposes, as if she was credited with three (3) additional years
of age and service as of the Date of Termination, provided, however, that to the
extent a calculation is made regarding the actuarial equivalent amount of any
alternate form of benefit, the Executive will not be credited with three
additional years of age for purposes of such calculation.   However, Cinergy
will not commence payment of such benefits prior to the date that the Executive
has attained, or is treated (after taking into account the preceding sentence)
as if she had attained, age 50.

 

 

 

(4)

 

For a thirty-six (36) month period after the Date of Termination, Cinergy will
arrange to provide to the Executive and/or the Executive’s dependents life,
disability, accident, and health insurance benefits substantially similar to
those that the Executive and/or the Executive’s dependents are receiving
immediately prior to the Notice of Termination at a substantially similar cost
to the Executive (without giving effect to any reduction in those benefits
subsequent to a Change in Control that constitutes Good Reason), except for any
benefits that were waived by the Executive in writing.  If Cinergy arranges to
provide the Executive and/or the Executive’s dependents with life, disability,
accident, and health insurance benefits, those benefits will be reduced to the
extent comparable benefits are actually received by or made available to the
Executive and/or the Executive’s dependents during the thirty-six (36) month
period following the Executive’s Date of Termination.  The Executive must report
to Cinergy any such benefits that she or her dependents actually receives or
that are made available to her or her dependents.  In lieu of the benefits
described in the preceding sentences, Cinergy, in its sole discretion, may elect
to pay to the Executive a lump sum cash payment equal to thirty-six (36) times
the monthly premiums (or in the case of a self funded plan, the cost of COBRA
continuation coverage) that would have been paid by Cinergy to provide those
benefits to the Executive and/or the Executive’s dependents.  Nothing in this
Section 5a(iii)(4) will affect the Executive’s right to elect COBRA continuation
coverage in accordance with applicable law, and Cinergy will provide the
benefits or make the payment described in this Clause whether or not the
Executive elects COBRA continuation coverage, and whether or not the Executive
receives health coverage from another employer.  In the event that any benefits
or payments provided pursuant to this Section 5a(iii)(4) are subject to federal,
state or local income taxes, Cinergy shall provide the Executive with an
additional payment in the amount necessary such that after payment by the
Executive of

 

12

--------------------------------------------------------------------------------


 

 

 

 

all such taxes, including taxes imposed on the additional payment, the Executive
retains an amount equal to the benefit or payments provided in this Section
5a(iii)(4).

 

 

 

(5)

 

In lieu of any and all other rights with respect to the automobile assigned by
Cinergy to the Executive, Cinergy will provide the Executive with a lump sum
payment in the amount of $35,000, which amount will be grossed-up to cover all
applicable federal, state and local income and employment taxes, calculated
after assuming that the Executive pays such taxes for the year in which her Date
of Termination occurs at the highest marginal tax rate applicable.  Such payment
will be transferred to the Executive within thirty (30) days of the expiration
of the revocation period contained in the Waiver and Release.

 

 

 

(6)

 

Cinergy will pay the Executive a lump sum amount, in cash, equal to $15,000 in
order to cover tax counseling services through an agency selected by the
Executive, which amount will be grossed-up to cover all applicable federal,
state and local income and employment taxes, calculated after assuming that the
Executive pays such taxes for the year in which her Date of Termination occurs
at the highest marginal tax rate applicable.  Such payment will be transferred
to the Executive within thirty (30) days of the expiration of the revocation
period contained in the Waiver and Release.

 

 

 

(7)

 

Cinergy will provide annual dues and assessments of the Executive for membership
in a country club selected by the Executive until the end of the Employment
Period.

 

 

 

(8)

 

Cinergy will provide outplacement services suitable to the Executive’s position
until the end of the Employment Period or, if earlier, until the first
acceptance by the Executive of an offer of employment.   At the Executive’s
discretion, 15% of Annual Base Salary may be paid in lieu of outplacement
services, which payment will be transferred to the Executive within thirty (30)
days of the expiration of the revocation period contained in the Waiver and
Release.

 

For purposes of this Section 5a(iii), the Executive will be deemed to have
incurred a Qualifying Termination upon a Change in Control if the Executive’s
employment is terminated prior to a Change in Control, without Cause at the
direction of a Person who has entered into an agreement with Cinergy, the
consummation of which will constitute a Change in Control, or if the Executive
terminates her employment for Good Reason prior to a Change in Control if the
circumstances or event that constitutes Good Reason occurs at the direction of
such a Person.

 

13

--------------------------------------------------------------------------------



 

 

b.                                      Termination by Cinergy for Cause or by
the Executive Other Than for Good Reason.  Subject to the provisions of Section
7, and notwithstanding any other provisions of this Agreement, if the
Executive’s employment is terminated for Cause during the Employment Period, or
if the Executive terminates employment during the Employment Period other than a
termination for Good Reason, Cinergy will have no further obligations to the
Executive under this Agreement other than the obligation to pay to the Executive
the Accrued Obligations, plus any other earned but unpaid compensation, in each
case to the extent not previously paid.

c.                                       Certain Tax Consequences.

(i)                                     In the event that any benefits paid or
payable to the Executive or for her benefit pursuant to the terms of this
Agreement or any other plan or arrangement in connection with, or arising out
of, her employment with Cinergy or a change in ownership or effective control of
Cinergy or of a substantial portion of its assets (a “Payment” or “Payments”)
would be subject to any Excise Tax, then the Executive will be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest, penalties,
additional tax, or similar items imposed with respect thereto and the Excise
Tax), including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
or assessable against the Executive due to the Payments.

(ii)                                  Subject to the provisions of Section 5c,
all determinations required to be made under this Section 5c, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the Accounting Firm, which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall, at the same
time as it makes such determination, furnish the Executive with an opinion that
she has substantial authority not to report any Excise Tax on her federal income
tax return.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any Gross-Up Payment, as determined pursuant to this Section
5c, shall be paid by Cinergy to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon Cinergy and the Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by Cinergy should have been made
(“Underpayment”), consistent with the

 

14

--------------------------------------------------------------------------------


 

calculations required to be made hereunder.  In the event of any Underpayment,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by Cinergy to or for
the benefit of the Executive, and Cinergy shall indemnify and hold harmless the
Executive for any such Underpayment, on an after-tax basis, including interest
and penalties with respect thereto.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of the Executive’s employment, the Executive shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction (plus that portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment tax imposed on the
Gross-Up Payment being repaid by the Executive to the extent that such repayment
results in a reduction in Excise Tax and/or a federal, state or local income or
employment tax deduction) plus interest on the amount of such repayment at the
rate provided in Code Section 1274(b)(2)(B).

 

(iii)                               The value of any non-cash benefits or any
deferred payment or benefit paid or payable to the Executive will be determined
in accordance with the principles of Code Sections 280G(d)(3) and (4).  For
purposes of determining the amount of the Gross-Up Payment, the Executive will
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and applicable state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes that would be
obtained from deduction of those state and local taxes.

 

(iv)                              Notwithstanding anything contained in this
Agreement to the contrary, in the event that, according to the Accounting Firm’s
determination, an Excise Tax will be imposed on any Payment or Payments, Cinergy
will pay to the applicable government taxing authorities as Excise Tax
withholding, the amount of the Excise Tax that Cinergy has actually withheld
from the Payment or Payments in accordance with law.

 

d.                                      Value Creation Plan and Stock Options. 
Upon the Executive’s termination of employment for any reason, the Executive’s
entitlement to restricted shares and performance shares under the Value Creation
Plan and any stock options granted under the Cinergy Corp. Stock Option Plan,
the LTIP or any other stock option plan will be determined under the terms of
the appropriate plan and any applicable administrative guidelines and written
agreements, provided, however, that following the occurrence of a Change in
Control the terms of any such plan,

 

15

--------------------------------------------------------------------------------


 

administrative guideline or written agreement shall not be amended in a manner
that would adversely affect the Executive with respect to awards granted to the
Executive prior to the Change in Control.

 

e.                                       Benefit Plans in General.  Upon the
Executive’s termination of employment for any reason, the Executive’s
entitlements, if any, under all benefit plans of Cinergy, including but not
limited to the Deferred Compensation Plan, 401(k) Excess Plan, Cinergy Corp.
Supplemental Executive Retirement Plan, Cinergy Corp. Excess Profit Sharing Plan
and any vacation policy, shall be determined under the terms of such plans,
policies and any applicable administrative guidelines and written agreements,
provided, however, that following the occurrence of a Change in Control the
terms of such plans and policies and any applicable administrative guidelines
and written agreements shall not be amended in a manner that would adversely
affect the Executive with respect to benefits earned by the Executive prior to
the Change in Control.

 

f.                                         Other Fees and Expenses.  Cinergy
will also reimburse the Executive for all reasonable legal fees and expenses
incurred by the Executive (i) in successfully disputing a Qualifying Termination
that entitles the Executive to Severance Benefits or (ii) in reasonably
disputing whether or not Cinergy has terminated her employment for Cause. 
Payment will be made within five (5) business days after delivery of the
Executive’s written request for payment accompanied by such evidence of fees and
expenses incurred as Cinergy reasonably may require.

 

6.                                      Non-Exclusivity of Rights.  Nothing in
this Agreement will prevent or limit the Executive’s continuing or future
participation in any benefit, plan, program, policy, or practice provided by
Cinergy and for which the Executive may qualify, except with respect to any
benefit to which the Executive has waived her rights in writing or any plan,
program, policy, or practice that expressly excludes the Executive from
participation.  In addition, nothing in this Agreement will limit or otherwise
affect the rights the Executive may have under any other contract or agreement
with Cinergy entered into after the Effective Date.  Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any
benefit, plan, program, policy, or practice of, or any contract or agreement
entered into after the Effective Date with Cinergy, at or subsequent to the Date
of Termination, will be payable in accordance with that benefit, plan, program,
policy or practice, or that contract or agreement, except as explicitly modified
by this Agreement.  Notwithstanding the above, in the event that the Executive
receives Severance Benefits under Section 5a(ii) or 5a(iii), (a) the Executive
shall not be entitled to any benefits under any severance plan of Cinergy,
including but not limited to the Severance Opportunity Plan for Non-Union
Employees of Cinergy Corp. and (b) if the Executive receives such Severance
Benefits as a result of her termination for Good Reason, as that term is defined
in Section 4d(iv), Cinergy’s obligations under Sections 5a(ii) and 5a(iii) shall
be reduced by the amount of any benefits payable to the Executive under any
short-term or long-term disability plan of Cinergy, the amount of which shall be
determined by Cinergy in good faith.

 

16

--------------------------------------------------------------------------------


 

 

7.                                      Full Settlement:  Mitigation.  Except as
otherwise provided herein, Cinergy’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action that Cinergy may have against the
Executive or others.  In no event will the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts
(including amounts for damages for breach) payable to the Executive under any of
the provisions of this Agreement and, except as provided in Sections 5a(ii)(2)
and 5a(iii)(4), those amounts will not be reduced simply because the Executive
obtains other employment.  If the Executive finally prevails on the substantial
claims brought with respect to any dispute between Cinergy and the Executive as
to the interpretation, terms, validity, or enforceability of (including any
dispute about the amount of any payment pursuant to) this Agreement, Cinergy
agrees to pay all reasonable legal fees and expenses that the Executive may
reasonably incur as a result of that dispute.

 

8.                                      Arbitration.  Any dispute between the
parties under this Agreement, or any dispute between the parties relating to the
breach of this Agreement, the Executive’s employment with Cinergy, or the
termination thereof, will be resolved (except as provided below) through
informal arbitration by an arbitrator selected under the rules of the American
Arbitration Association (located in Cincinnati, Ohio) and the arbitration will
be conducted in that location under the rules of said Association, to the extent
they do not conflict with this Agreement.  Within 30 days of the notice of a
demand for arbitration, both parties will exchange with one another documents in
their respective possession that are relevant to the dispute.  There will be no
interrogatories or depositions taken in preparation for the arbitration;
provided, however, that the arbitrator may permit limited deposition discovery
in extraordinary circumstances and if necessary to avoid manifest injustice. 
The grieving party will file a written statement explaining his, her or its
claim, including relevant documentation, within 45 days of the notice for
arbitration; the opposing party will respond within 30 days thereafter; and the
grieving party may reply within 15 days of the response.  After this period of
limited discovery, a live hearing before the arbitrator will occur.  The
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions.  The determination of
the arbitrator will be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof.  The
arbitrator will give written notice to the parties stating his, her or its
determination, and will furnish to each party a signed copy of such
determination.  Except as provided in Sections 7 and 5(f) hereof, the expenses
of arbitration will be borne equally by the Executive and Cinergy, and each
party will bear its own costs, including attorneys’ fees; provided, however,
that the arbitrator shall have the power to award such expenses and costs,
including attorneys’ fees, to the prevailing party in accordance with applicable
law and to require Cinergy at the beginning of the proceedings to fully or
partially reimburse (or provide an advance to) the Executive for expenses (but
not for costs, including attorneys’ fees) in the event the Executive can
demonstrate that the amount of the expenses is an unreasonable impediment to
adjudication of his or her claims in

 

17

--------------------------------------------------------------------------------


 

arbitration.  If the arbitrator awards a monetary amount to either party in
excess of $1,000,000, the party against whom the award was made may seek
judicial resolution of the dispute under a de novo standard before any court
with appropriate jurisdiction over the matter.  Notwithstanding the foregoing,
Cinergy will not be required to seek or participate in arbitration regarding any
breach by the Executive of his or her obligations under Section 9 hereof, but
may pursue its remedies for such breach in a court of competent jurisdiction in
Cincinnati, Ohio.  Any arbitration or action pursuant to this Section 8 will be
governed by and construed in accordance with the substantive laws of the State
of Ohio, without giving effect to the principles of conflict of laws of such
State.

 

9.                                      Confidential Information.  The Executive
will hold in a fiduciary capacity for the benefit of Cinergy, as well as all of
Cinergy’s successors and assigns, all secret, confidential information,
knowledge, or data relating to Cinergy, and its affiliated businesses, that the
Executive obtains during the Executive’s employment by Cinergy or any of its
affiliated companies, and that has not been or subsequently becomes public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  During the Employment Period and
thereafter, the Executive will not, without Cinergy’s prior written consent or
as may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge, or data to anyone other than Cinergy and those
designated by it.  The Executive understands that during the Employment Period,
Cinergy may be required from time to time to make public disclosure of the terms
or existence of the Executive’s employment relationship to comply with various
laws and legal requirements.  In addition to all other remedies available to
Cinergy in law and equity, this Agreement is subject to termination by Cinergy
for Cause under Section 4b in the event the Executive violates any provision of
this Section.

 

10.                               Successors.

 

a.                                       This Agreement is personal to the
Executive and, without Cinergy’s prior written consent, cannot be assigned by
the Executive other than Executive’s designation of a beneficiary of any amounts
payable hereunder after the Executive’s death.  This Agreement will inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

b.                                      This Agreement will inure to the benefit
of and be binding upon Cinergy and its successors and assigns.

 

c.                                       Cinergy will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Cinergy to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Cinergy would be required to perform it if no succession had taken
place.  Cinergy’s failure to obtain such an assumption and agreement prior to
the effective date of a succession will be a breach of this Agreement and will
entitle the Executive to compensation from

 

18

--------------------------------------------------------------------------------


 

Cinergy in the same amount and on the same terms as if the Executive were to
terminate her employment for Good Reason upon a Change in Control, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective will be deemed the Date of Termination.

 

11.                               Definitions.  As used in this Agreement, the
following terms, when capitalized, will have the following meanings:

 

a.                                       Accounting Firm.  “Accounting Firm”
means Cinergy’s independent auditors.

 

b.                                      Accrued Obligations.  “Accrued
Obligations” means the accrued obligations described in Section 5a(i).

 

c.                                       Agreement.  “Agreement” means this
Employment Agreement between Cinergy and the Executive.

 

d.                                      AIP Benefit.  “AIP Benefit” means the
Annual Incentive Plan benefit described in Section 5a(i).

 

e.                                       Annual Base Salary.  “Annual Base
Salary” means, except where otherwise specified herein, the annual base salary
payable to the Executive pursuant to Section 3a.

 

f.                                         Annual Bonus.  “Annual Bonus” has the
meaning set forth in Section 5a(ii)(1).

 

g.                                      Annual Incentive Plan.  “Annual
Incentive Plan” means the Cinergy Corp. Annual Incentive Plan or any similar
plan or successor to the Annual Incentive Plan.

 

h.                                      Board of Directors or Board.  “Board of
Directors” or “Board” means the board of directors of the Company.

 

i.                                          COBRA.  “COBRA” means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

j.                                          Cause.  “Cause” has the meaning set
forth in Section 4b.

 

k.                                       Change in Control.  A “Change in
Control” will be deemed to have occurred if any of the following events occur,
after the Effective Date:

 


(I)                                     ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER (AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (“1934 ACT”), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT
INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES
ACQUIRED


 

19

--------------------------------------------------------------------------------


 


DIRECTLY FROM THE COMPANY OR ITS AFFILIATES) REPRESENTING MORE THAN TWENTY
PERCENT (20%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES, EXCLUDING ANY PERSON WHO BECOMES SUCH A BENEFICIAL OWNER IN
CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (1) OF PARAGRAPH (II) BELOW;
OR

 


(II)           THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION,
PARTNERSHIP OR OTHER ENTITY, OTHER THAN (1) A MERGER OR CONSOLIDATION THAT WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO
THAT MERGER OR CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY
OR ITS PARENT) AT LEAST SIXTY PERCENT (60%) OF THE COMBINED VOTING POWER OF THE
SECURITIES OF THE COMPANY OR THE SURVIVING ENTITY OR ITS PARENT OUTSTANDING
IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION, OR (2) A MERGER OR CONSOLIDATION
EFFECTED TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION)
IN WHICH NO PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY,
OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED
BY SUCH A PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY OR ITS
AFFILIATES OTHER THAN IN CONNECTION WITH THE ACQUISITION BY THE COMPANY OR ITS
AFFILIATES OF A BUSINESS) REPRESENTING TWENTY PERCENT (20%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR

 


(III)          DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO
AT THE BEGINNING OF THAT PERIOD CONSTITUTE THE BOARD OF DIRECTORS AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN
CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT NOT
LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE
COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS
APPROVED OR RECOMMENDED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS
THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THAT PERIOD
OR WHOSE APPOINTMENT, ELECTION, OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED OR RECOMMENDED CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD OF DIRECTORS; OR

 

(iv)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same

 

20

--------------------------------------------------------------------------------


 

proportions as their ownership of the Company immediately prior to the sale.

 

l.                                          Change in Control Bonus.  “Change in
Control Bonus” has the meaning set forth in Section 5a(iii)(1).

 

m.                                    Chief Executive Officer.  “Chief Executive
Officer” means the individual who, at any relevant time, is then serving as the
chief executive officer of the Company.

 

n.                                      Cinergy.  “Cinergy” means the Company,
its subsidiaries, and/or its affiliates, and any successors to the foregoing.

 

o.                                      Code.  “Code” means the Internal Revenue
Code of 1986, as amended, and interpretive rules and regulations.

 

p.                                      Company.  “Company” means Cinergy Corp.

 

q.                                      Date of Termination.  “Date of
Termination” means:

 

(i)                                     if the Executive’s employment is
terminated by Cinergy for Cause, or by the Executive with Good Reason, the date
of receipt of the Notice of Termination or any later date specified in the
notice, as the case may be;

 

(ii)                                  if the Executive’s employment is
terminated by the Executive without Good Reason, thirty (30) days after the date
on which the Executive notifies Cinergy of the termination;

 

(iii)                               if the Executive’s employment is terminated
by Cinergy other than for Cause, thirty (30) days after the date on which
Cinergy notifies the Executive of the termination; and

 

(iv)                              if the Executive’s employment is terminated by
reason of death, the date of death.

 

r.                                         Deferred Compensation Plan. 
“Deferred Compensation Plan” means the Cinergy Corp. Non-Qualified Deferred
Incentive Compensation Plan or any similar plan or successor to that plan.

 

s.                                       Effective Date.  “Effective Date” has
the meaning given to that term in the first paragraph of this Agreement.

 

t.                                         Employment Period.  “Employment
Period” has the meaning set forth in Section 1b.

 

 

21

--------------------------------------------------------------------------------


 

u.                                      Excise Tax.  “Excise Tax” means any
excise tax imposed by Code section 4999, together with any interest, penalties,
additional tax or similar items that are incurred by the Executive with respect
to the excise tax imposed by Code section 4999.

 

v.                                      Executive.  “Executive” has the meaning
given to that term in the first paragraph of this Agreement.

 

w.                                    Executive Retirement Plans.  “Executive
Retirement Plans” means the Pension Plan, the Cinergy Corp. Supplemental
Executive Retirement Plan and the Cinergy Corp. Excess Pension Plan or any
similar plans or successors to those plans.

 

x.                                        Executive Supplemental Life Program. 
“Executive Supplemental Life Program” means the Cinergy Corp. Executive
Supplemental Life Insurance Program or any similar program or successor to the
Executive Supplemental Life Program.

 

                                               
y.                                      401(k) Excess Plan.  “401(k) Excess
Plan” means the Cinergy Corp. 401(k) Excess Plan, or any similar plan or
successor to that plan.

 

                                               
z.                                        Good Reason.  “Good Reason” has the
meaning set forth in Section 4d.

 

aa.                                 Gross-Up Payment.  “Gross-Up Payment” has
the meaning set forth in Section 5c.

 

bb.                               Long-Term Incentive Plan or LTIP.  “Long-Term
Incentive Plan” or “LTIP” means the long-term incentive plan implemented under
the Cinergy Corp. 1996 Long-Term Incentive Compensation Plan or any successor to
that plan.

 

cc.                                 M&W Plans.  “M&W Plans” has the meaning set
forth in Section 5a(ii)(2).

 

dd.                               Maximum Annual Bonus.  “Maximum Annual Bonus”
has the meaning set forth in Section 3b.

 

                                               
ee.                                 Nonelective Employer Contribution. 
“Nonelective Employer Contribution” has the meaning set forth in the 401(k)
Excess Plan.

 

ff.                                     Notice of Termination.  “Notice of
Termination” has the meaning set forth in Section 4f.

 

                                               
gg.                               Payment or Payments.  “Payment” or “Payments”
has the meaning set forth in Section 5c.

 

                                               
hh.                               Pension Plan.  “Pension Plan” means the
Cinergy Corp. Non-Union Employees’ Pension Plan or any successor to that plan.

 

22

--------------------------------------------------------------------------------


 

 

ii.                                       Person.  “Person” has the meaning set
forth in paragraph 3(a)(9) of the 1934 Act, as modified and used in subsections
13(d) and 14(d) of the 1934 Act; however, a Person will not include the
following:

 

(i)

 

Cinergy or any of its subsidiaries or affiliates;

 

(ii)

 

A trustee or other fiduciary holding securities under an employee benefit plan
of Cinergy or its subsidiaries or affiliates;

 

(iii)

 

An underwriter temporarily holding securities pursuant to an offering of those
securities; or

 

(iv)

 

A corporation owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company.

 

jj.                                       Qualifying Termination.  “Qualifying
Termination” means (i)  the termination by Cinergy of the Executive’s employment
with Cinergy during the Employment Period other than a termination for Cause or
(ii)  the termination by the Executive of the Executive’s employment with
Cinergy during the Employment Period for Good Reason.

 

kk.                                 Relocation Program.  “Relocation Program”
means the Cinergy Corp. Relocation Program, or any similar program or successor
to that program, as in effect on the date of the Executive’s termination of
employment.

 

ll.                                       Severance Benefits.  “Severance
Benefits” means the payments and benefits payable to the Executive pursuant to
Section 5.

 

mm.                           Stock Related Documents.  “Stock Related
Documents” means the LTIP, the Cinergy Corp. Stock Option Plan, and the Value
Creation Plan and any applicable administrative guidelines and written
agreements relating to those plans.

 

nn.                               Target Annual Bonus.  “Target Annual Bonus”
has the meaning set forth in Section 3b.

 

oo.                               Target LTIP Bonus.  “Target LTIP Bonus” has
the meaning set forth in Section 3b.

 

pp.                               Value Creation Plan.  “Value Creation Plan”
means the Value Creation Plan or any similar plan, or successor plan of the
LTIP.

 

qq.                               Waiver and Release.  “Waiver and Release”
means a waiver and release, in substantially the form attached to this Agreement
as Exhibit A.

 

23

--------------------------------------------------------------------------------


 

12.                             Miscellaneous.

 

a.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Ohio, without reference to principles of conflict of laws. The
captions of this Agreement are not part of its provisions and will have no force
or effect. This Agreement may not be amended, modified, repealed, waived,
extended, or discharged except by an agreement in writing signed by the party
against whom enforcement of the amendment, modification, repeal, waiver,
extension, or discharge is sought. Only the Chief Executive Officer or his
designee will have authority on behalf of Cinergy to agree to amend, modify,
repeal, waive, extend, or discharge any provision of this Agreement.

 

 

 

b.

 

All notices and other communications under this Agreement will be in writing and
will be given by hand delivery to the other party or by Federal Express or other
comparable national or international overnight delivery service, addressed in
the name of such party at the following address, whichever is applicable:

 

 

 

 

 

If to the Executive:

 

 

Cinergy Corp.

 

 

221 East Fourth Street

 

 

Cincinnati, Ohio 45201-0960

 

 

 

 

 

If to Cinergy:

 

 

Cinergy Corp.

 

 

221 East Fourth Street

 

 

Cincinnati, Ohio 45201-0960

 

 

Attn: Chief Executive Officer

 

 

 

 

 

or to such other address as either party has furnished to the other in writing
in accordance with this Agreement. All notices and communications will be
effective when actually received by the addressee.

 

 

 

c.

 

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement.

 

 

 

d.

 

Cinergy may withhold from any amounts payable under this Agreement such federal,
state, or local taxes as are required to be withheld pursuant to any applicable
law or regulation.

 

 

 

e.

 

The Executive’s or Cinergy’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Executive or
Cinergy may have under this Agreement, including without limitation the right of
the Executive to terminate employment for Good Reason pursuant to Section 4d or
the right of Cinergy to terminate the Executive’s employment for Cause pursuant
to Section 4b, will not be deemed to be a waiver of that provision or right or
any other provision or right of this Agreement.

 

24

--------------------------------------------------------------------------------


 

f.                                         References in this Agreement to the
masculine include the feminine unless the context clearly indicates otherwise.

g.                                      This instrument contains the entire
agreement of the Executive and Cinergy with respect to the subject matter of
this Agreement; and subject to any agreements evidencing stock option or
restricted stock grants described in Section 3b and the Stock Related Documents,
all promises, representations, understandings, arrangements, and prior
agreements are merged into this Agreement and accordingly superseded.

h.                                      This Agreement may be executed in
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

                                               
i.                                          Cinergy and the Executive agree that
Cinergy Services, Inc. will be authorized to act for Cinergy with respect to all
aspects pertaining to the administration and interpretation of this Agreement.

 

 

25

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the Effective Date.

 

                                               

 

CINERGY SERVICES INC.

 

 

 

 

 

 

 

By:

 


 


 


 


 


 


JAMES E. ROGERS

 

 

 

 

 

Chairman and

 

 

 

 

 

Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

Lynn J. Good

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

*****

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between Lynn J. Good (the “Executive”) and Cinergy Corp.  (“Cinergy”)
(collectively, the “Parties”).

WHEREAS, the Parties have entered into the Employment Agreement dated
                           (the “Employment Agreement”);

WHEREAS, the Executive’s employment has been terminated in accordance with the
terms of the Employment Agreement;

WHEREAS, the Executive is required to sign this Waiver and Release in order to
receive the payment of certain compensation under the Employment Agreement
following termination of employment; and

WHEREAS, Cinergy has agreed to sign this Waiver and Release.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

1.                                       This Waiver and Release is effective on
the date hereof and will continue in effect as provided herein.

2.                                       In consideration of the payments to be
made and the benefits to be received by the Executive pursuant to Section 5 of
the Employment Agreement (the “Severance Benefits”), which the Executive
acknowledges are in addition to payment and benefits to which the Executive
would be entitled to but for the Employment Agreement, the Executive, on behalf
of herself, her heirs, representatives, agents and assigns hereby COVENANTS NOT
TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and OTHERWISE FOREVER DISCHARGES (i)
Cinergy, (ii) its subsidiary or affiliated entities, (iii) all of their present
or former directors, officers, employees, shareholders, and agents as well as
(iv) all predecessors, successors and assigns thereof (the persons listed in
clauses (i) through (iv) hereof shall be referred to collectively as the
“Company”) from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever, known or unknown, which
Executive now has or may have had through the effective date of this Waiver and
Release.  Executive acknowledges and understands that she is not hereby
prevented from filing a charge of discrimination with the Equal Employment
Opportunity Commission or any state-equivalent agency or otherwise participate
in any proceedings before such Commissions.  Executive also acknowledges and
understands that in the event she does

 

27

--------------------------------------------------------------------------------


 

file such a charge, she shall be entitled to no remuneration, damages, back pay,
front pay, or compensation whatsoever from the Company as a result of such
charge.

3.                                       Without limiting the generality of the
foregoing release, it shall include:  (i) all claims or potential claims arising
under any federal, state or local laws relating to the Parties’ employment
relationship, including any claims Executive may have under the Civil Rights
Acts of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended,
29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12,101 et seq.; the Fair Labor Standards Act, 29 U.S.C. §§
201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§
2101, et seq.; the Ohio Civil Rights Act, Chapter 4112 et seq.; and any other
federal, state or local law governing the Parties’ employment relationship; (ii)
any claims on account of, arising out of or in any way connected with
Executive’s employment with the Company or leaving of that employment; (iii) any
claims alleged or which could have been alleged in any charge or complaint
against the Company; (iv) any claims relating to the conduct of any employee,
officer, director, agent or other representative of the Company; (v) any claims
of discrimination or harassment on any basis; (vi) any claims arising from any
legal restrictions on an employer’s right to separate its employees; (vii) any
claims for personal injury, compensatory or punitive damages or other forms of
relief; and (viii) all other causes of action sounding in contract, tort or
other common law basis, including: (a) the breach of any alleged oral or written
contract; (b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business relationship; or (g) negligent or intentional infliction of
emotional distress.

4.                                       The Parties acknowledge that it is
their mutual and specific intent that the above waiver fully complies with the
requirements of the Older Workers Benefit Protection Act (29 U.S.C. § 626) and
any similar law governing release of claims.  Accordingly, Executive hereby
acknowledges that:

(a)                                  She has carefully read and fully
understands all of the provisions of this Waiver and Release and that she has
entered into this Waiver and Release knowingly and voluntarily after extensive
negotiations and having consulted with her counsel;

(b)                                 The Severance Benefits offered in exchange
for Executive’s release of claims exceed in kind and scope that to which she
would have otherwise been legally entitled;

(c)                                  Prior to signing this Waiver and Release,
Executive had been advised in writing by this Waiver and Release as well as
other writings to seek counsel from, and has in fact had an opportunity to
consult with, an attorney of her choice concerning its terms and conditions; and

(d)                                 She has been offered at least twenty-one
(21) days within which to review and consider this Waiver and Release.

 

28

--------------------------------------------------------------------------------


 

5.

 

The Parties agree that this Waiver and Release shall not become effective and
enforceable until the date this Waiver and Release is signed by both Parties or
seven (7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Waiver and Release for any reason by providing written
notice of such intent to Cinergy within seven (7) days after she has signed this
Waiver and Release, thereby forfeiting Executive’s right to receive any
Severance Benefits provided hereunder and rendering this Waiver and Release null
and void in its entirety.

6.

 

The Executive hereby affirms and acknowledges her continued obligations to
comply with the post-termination covenants contained in her Employment
Agreement, including but not limited to, the Confidential Information provisions
of Section 9 of the Employment Agreement. Executive acknowledges that the
restrictions contained therein are valid and reasonable in every respect, are
necessary to protect the Company’s legitimate business interests and hereby
affirmatively waives any claim or defense to the contrary.

7.

 

Executive specifically agrees and understands that the existence and terms of
this Waiver and Release are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Waiver and Release. Accordingly, except as required
by law or unless authorized to do so by Cinergy in writing, Executive agrees
that she shall not communicate, display or otherwise reveal any of the contents
of this Waiver and Release to anyone other than her spouse, primary legal
counsel or financial advisor, provided, however, that they are first advised of
the confidential nature of this Waiver and Release and Executive obtains their
agreement to be bound by the same. Cinergy agrees that Executive may respond to
legitimate inquiries regarding her employment with Cinergy by stating that she
voluntarily resigned to pursue other opportunities, that the Parties terminated
their relationship on an amicable basis and that the Parties have entered into a
confidential Waiver and Release that prohibits her from further discussing the
specifics of her separation. Nothing contained herein shall be construed to
prevent Executive from discussing or otherwise advising subsequent employers of
the existence of any obligations as set forth in her Employment Agreement.
Further, nothing contained herein shall be construed to limit or otherwise
restrict the Company’s ability to disclose the terms and conditions of this
Waiver and Release as may be required by business necessity.

8.

 

In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, she agrees that Cinergy shall be entitled to seek any
and all equitable and legal relief provided by law, specifically including
immediate and permanent injunctive relief. Executive hereby waives any claim
that Cinergy has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Executive agrees that Cinergy shall be entitled to an award
of all costs and attorneys’ fees incurred by Cinergy in any successful effort to
enforce the terms of this Waiver and Release. Executive agrees that the
foregoing relief shall not be construed to limit or otherwise restrict Cinergy’s
ability to pursue any other remedy provided by law, including the recovery of
any actual, compensatory or punitive damages. Moreover, if Executive pursues any
claims against the Company subject to the foregoing Waiver and Release,
Executive agrees to

 

29

--------------------------------------------------------------------------------


 

 

 

immediately reimburse the Company for the value of all benefits received under
this Waiver and Release to the fullest extent permitted by law.

 

 

 

9.

 

Cinergy hereby releases the Executive, her heirs, representatives, agents and
assigns from any and all known claims, causes of action, grievances, damages and
demands of any kind or nature based on acts or omissions committed by the
Executive during and in the course of her employment with Cinergy provided such
act or omission was committed in good faith and occurred within the scope of her
normal duties and responsibilities.

 

 

 

10.

 

The Parties acknowledge that this Waiver and Release is entered into solely for
the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both Cinergy and Executive have expressly denied any such
liability or wrongdoing.

 

 

 

11.

 

Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

 

 

 

12.

 

The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

 

 

 

13.

 

This Waiver and Release shall be governed by and interpreted in accordance with
the laws of the State of Ohio without regard to any applicable state’s choice of
law provisions.

 

 

 

14.

 

Executive represents and acknowledges that in signing this Waiver and Release
she does not rely, and has not relied, upon any representation or statement made
by Cinergy or by any of Cinergy’s employees, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Waiver and Release other than those specifically contained herein.

 

 

 

15.

 

This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supercede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in any existing Employment Agreement or other legally-binding
document), and shall not be altered, amended, modified or otherwise changed
except by a writing executed by both Parties.

 

 

 

16.

 

Cinergy Corp. and the Executive agree that Cinergy Services, Inc. will be
authorized to act for Cinergy Corp. with respect to all aspects pertaining to
the administration and interpretation of this Waiver and Release.

 

30

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  WITH RESPECT TO THE EXECUTIVE, THIS

WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

EXECUTIVE

CINERGY SERVICES, INC.

 

 

 

 

 

 

 

 

Signed:

/s/ Lynn J. Good

 

By:

/s/ James E. Rogers

 

 

 

 

 

Printed:

Lynn J. Good

 

Title:

James E. Rogers

 

 

 

 

 

Dated:

May 1, 2003

 

Dated

May 1, 2003

 

 

31

--------------------------------------------------------------------------------